October 17, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    FRONTIER LOGISTICS, L.P., FLPCW, L.P., GEORGE COOK, GLENN
     WISEMAN, JAMES MADLER, AND CHRISTY FULTON, Appellants

NO. 14-11-00357-CV                           V.

     NATIONAL PROPERTY HOLDINGS, L.P., MICHAEL PLANK, AND
                    RUSSELL PLANK, Appellees
                ________________________________

       This court today heard a motion for rehearing filed by appellees
NATIONAL PROPERTY HOLDINGS, L.P., MICHAEL PLANK, AND
RUSSELL PLANK (the “Plank Parties”) and a motion for rehearing filed by
appellants FRONTIER LOGISTICS, L.P., FLPCW, L.P., GEORGE COOK,
GLENN WISEMAN, JAMES MADLER, AND CHRISTY FULTON (the
“Frontier Parties”). We order that these motions be denied. We further order that
the former judgment of April 18, 2013, be vacated, set aside, and annulled. We
further order the Opinion filed April 18, 2013, withdrawn.
        This cause, an appeal from the judgment signed, April 18, 2011, was heard
on the transcript of the record. We have inspected the record and conclude that the
trial court erred to the extent it denied the Frontier Parties’ motion for summary
judgment and granted the Plank Parties’ motion for summary judgment. We
therefore order the judgment of the court below REVERSED and RENDER
judgment that the Plank Parties take nothing by their claims against the Frontier
Parties. We further order that all costs incurred by reason of this appeal be paid by
the Plank Parties, jointly and severally. We further order this decision certified
below for observance.